Citation Nr: 1117439	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army Air Corps from September 1942 to October 1945.  He died on February [redacted], 2005; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

This issue was previously considered by the Board in December 2009, when the matter was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  At that time the Board also denied service connection for the cause of the Veteran's death as well as a motion to reschedule a hearing before a Veterans Law Judge at the RO; the appellant failed to report to her scheduled August 2009 hearing without explanation, despite appropriate notice of the hearing from VA.

All required action having been taken in connection with the December 2009 remand, the case is returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The death certificate reveals that the Veteran died on February [redacted], 2005.

2.  At the time of his death, the Veteran was service connected for bilateral hearing loss, rated 80 percent; neurosis/conversion disorder, rated 30 percent; syphilis, rated 0 percent; and maxillary sinusitis, rated 0 percent, for a combined schedular evaluation of 90 percent.  

3.  Additionally, the Veteran was entitled to a total disability evaluation based on individual unemployability (TDIU), effective from September 27, 2002, a period of two years and five months.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  In cases of service connection for the cause of death, notice must also include information on what disabilities the Veteran was service connected for at the time of death, and how to establish service connection for additional disabilities.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in April 2009, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a June 2009 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence from VA and private sources, and afforded the appellant the opportunity to give testimony before the Board; she did not avail herself of that opportunity.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Additionally, the Board in December 2009 remanded the claim in order to afford the appellant the opportunity to pursue an allegation of clear and unmistakable error (CUE) in a May 1982 rating decision terminating entitlement to TDIU.  The CUE claim was inextricably intertwined with the current appeal for DIC benefits under 38 U.S.C.A. § 1318, as it involved the effective date of the grant of TDIU.  The RO contacted the appellant at her address of record and informed her of what evidence and information was required in connection with the CUE claim in order to adjudicate the issue.  The appellant did not respond, and the CUE claim was not processed further.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

Service connection for the cause of the Veteran's death was denied in the December 2009 Board decision, which is final.  If a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected.  A deceased Veteran for purposes of this provision is a Veteran who dies not as the result of his or her own willful misconduct and who either was in receipt of, or entitled to receive, compensation at the time of death for a service connected disability(ies) rated totally disabling if the disability was (1) continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (a), (b); 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this case, the Veteran is not alleged to be, nor does the evidence show he was, a former POW.  Further, the total disability evaluation was not effective until many years after the Veteran's separation form service.

To warrant entitlement, then, the appellant must show that the Veteran was in receipt of, or was entitled to receive, compensation based on a 100 percent disability rating continuously for the 10 years prior to his death.

TDIU was established in September 2002, only two years and five months prior to the Veteran's death.  This clearly falls short of the required 10 year period.  The Veteran was in receipt of TDIU from August 1975 to July 1982 as well, but this period cannot be added to the more recent one; continuity of the total rating for 10 years is required.  Even if it were, the total time of a 100 percent evaluation would still fall short of 10 years.

The appellant, through her representative, has attempted to argue that the discontinuance of TDIU in July 1982 was a clear an unmistakable error (CUE).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a CUE is found, a new, corrected decision must be issued, which "has the same effect as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  In other words, if the discontinuance of TDIU was CUE, the reduction would be erased, and the Veteran would have been rated totally disabled from August 1975 to the time of his death.

Unfortunately, the merits of the CUE argument cannot be considered at this time, as the appellant has failed to enunciate a valid CUE claim.  Generally, CUE exists when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2009).  The appellant maintains that the due process provisions of 38 C.F.R. § 3.105(e) which govern reduction or discontinuance of running compensation awards require VA to notify a Veteran of a proposed adverse rating action sixty days prior to actually taking the adverse action.  The Veteran then has the opportunity to dispute the reduction or discontinuance prior to its enactment.  

This is, however, the current regulation, effective from May 11, 1990.  The law and regulation in effect at the time of the May 1982 rating decision provided that "rating action will be taken" and only then would the Veteran have the opportunity to dispute the adverse action.  38 C.F.R. § 3.105(e) (1982).  As the allegation of CUE is fatally flawed as a matter of law, arguing as it does for application of laws and regulations not extant at the time of the May 1982 decision, there is no valid CUE claim.  The December 2009 remand offered the appellant the opportunity to revise her allegations and pursue a valid claim, but she apparently opted not to do so.  In the absence of any allegation or showing of CUE in the termination of TDIU entitlement in 1982, continuity of the total evaluation for 10 years or more prior to the Veteran's death is not shown.

This does not prevent the appellant from revising her argument and allegation and resubmitting a CUE claim, plead with specificity, to the RO at a future date.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


